DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “the OM changes” on lines 10, 13.  For clarity, this limitation should be changed to “the one or more OM changes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “the MB-BQR includes a control subfield for each frequency band…” and “the control subfield includes a channel bitmap…” which make the claim indefinite.  It’s unclear if Applicant intended to claim “each control subfield includes a channel bitmap” or “a common control subfield includes a channel bitmap”.  Examiner will interpret as best understood.
Claim 7 recites the limitation "the PHY capabilities information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 5, 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1-4, 6, 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6, 8-17 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… wherein the processing circuitry is further configured to encode the TF to indicate the subset of frequency bands; decode, from the STA, an uplink frame that includes a multi-band bandwidth query report (MB-BQR) that indicates the per-band channel availability information; and determine, based on the MB-BQR, for an uplink transmission by the STA: one or more frequency bands of the subset of frequency bands, and one or more corresponding channels.… in combination with other limitations recited as specified in claim 1.

…encode, for transmission, a Trigger Frame (TF) for a multi-band BSR polling (MB-BSRP) to request the per-band BSRs, wherein the operations further configure the processing circuitry to encode the TF to indicate the subset of frequency bands; decode, from the STA, an uplink frame that includes a multi-band BSR (MB-BSR) that indicates the per-band BSRs   determine, based on the MB-BSR, for an uplink transmission by the STA: one or more frequency bands of the subset of frequency bands, and one or more corresponding channels.… in combination with other limitations recited as specified in claim 13.

	The first closest prior art Asterjadhi et al (USPN 2019/0387524) discloses a system and method for multi-band operations between an AP and a STA. However, Asterjadhi fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Asterjadhi et al (USPN 2020/0076519) discloses a system and method for multi-band operations between an AP and a STA including bandwidth query report poll (BQRP) and bandwidth query report (BQR).  However, Asterjadhi fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Chu et al (USPN 2020/0107393) discloses a system and method for determining available channels for communication between AP and STA. However, Chu fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469